Exhibit 10.2

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This First Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”) is entered into as of August 15, 2019, among Willdan Group, Inc., a
Delaware corporation (the “Borrower”), the Guarantors signatory hereto, the
Lenders signatory hereto and BMO Harris Bank N.A., a national banking
association, individually as a Lender and as Administrative Agent (the
“Administrative Agent”).

PRELIMINARY STATEMENTS

A.     The Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Amended and Restated Credit Agreement dated as of
June 26, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).  All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.

B.     The Borrower has requested that the Lenders make certain amendments to
the Credit Agreement, and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1.          AMENDMENTS.

Subject to  the  satisfaction of  the conditions precedent set forth in Section
2  below, effective as of the date hereof, the Credit Agreement shall be amended
as follows:

1.1.     The defined term “Disposition” appearing in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than (a) the sale or lease of inventory in the ordinary course
of business, (b) the sale, transfer, lease or other disposition of  Property
of  a Loan Party to another Loan Party in the ordinary course of its business
and (c) solely for purposes of Section 2.8(b)(ii), the sale of account
receivables pursuant to Section 8.10(g).

1.2.     Section 8.8 of the Credit Agreement is hereby amended by (i) deleting
“and” at the end of clause (l) thereof, (ii) replacing the period at the end of
clause (m) thereof with “; and” and (iii) inserting the following new clause (n)
at the end of such Section:

(n)       precautionary Liens on account receivables that are sold pursuant to
Section 8.10(g).

 

 



 




1.3.     Section 8.10 of the Credit Agreement is hereby amended by (i) deleting
“and” at the end of clause (e) thereof, (ii) replacing the period at the end of
clause (f) thereof with “; and” and (iii) inserting the following new clause (g)
at the end of such Section:

(g)       any transfer of an interest of account receivables that are billed and
sold from time to time in connection with a factoring or similar arrangement, in
an aggregate amount not to exceed $ 20,000,000 in any calendar year.

SECTION 2.          CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

2.1.     The Loan Parties, the Required Lenders and the Administrative Agent
shall have executed and delivered this Amendment.

2.2.     Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Administrative Agent and its counsel.

SECTION 3.          REPRESENTATIONS.

In order to induce the Administrative Agent and the Required Lenders to execute
and deliver this Amendment, the Borrower hereby represents to the Administrative
Agent and the Lenders that as of the date hereof (a) the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct (except that the representations contained in Section
6.5 shall be deemed to refer to the most recent financial statements of the
Borrower delivered to the Administrative Agent) and (b) the Borrower is in
compliance with the terms and conditions of the Credit Agreement and no Default
or Event of Default has occurred and is continuing under the Credit Agreement or
shall result after giving effect to this Amendment.

SECTION 4.          MISCELLANEOUS.

4.1.     The Loan Parties heretofore executed and delivered to the
Administrative Agent the Security Agreement and certain other Collateral
Documents.   The Loan Parties hereby acknowledge and agree that the Liens
created and provided for by the Collateral Documents continue to secure, among
other things, the Secured Obligations arising under the Credit Agreement as
amended hereby; and the Collateral Documents and the rights and remedies of the
Administrative Agent and the Lenders thereunder, the obligations of the Loan
Parties thereunder, and the Liens created and provided for thereunder remain in
full force and effect and shall not be affected, impaired or discharged
hereby.  Nothing herein contained shall in any manner affect or impair the
priority of the liens and security interests created and provided for by the
Collateral Documents as to the indebtedness which would be secured thereby prior
to giving effect to this Amendment.





-2




4.2.     Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original
terms.  Reference to this specific Amendment need not be made in the Credit
Agreement, the Notes, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit Agreement, any reference in any of
such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

4.3.     The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment, including the fees and
expenses of counsel for the Administrative Agent.

4.4.     This Amendment may be executed in any number of  counterparts, and
by  the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement.  Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original.   Delivery
of a counterpart hereof by facsimile transmission or by e-mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  This Amendment
shall be construed and determined in accordance with the laws of the State of
New York (including Section 5-1401 and Section 5-1402 of the General Obligations
law of the State of New York) without regard to conflicts of law principles that
would require application of the laws of another jurisdiction.

[SIGNATURE PAGES TO FOLLOW]

 

 



-3




This Second Amendment to Amended and Restated Credit Agreement is entered into
as of the date and year first above written.

 

 

 

 

“BORROWER”

 

 

 

WILLDAN GROUP, INC.

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name:   Thomas D. Brisbin

 

 

 

 

 

Title:     Chief Executive Officer

 

 

 

“GUARANTORS”

 

 

 

ELECTROTEC OF NY ELECTRICAL INC.

 

 

 

PUBLIC AGENCY RESOURCES

 

 

 

WILLDAN ENERGY SOLUTIONS

 

 

 

WILLDAN ENGINEERING

 

 

 

WILLDAN FINANCIAL SERVICES

 

 

 

WILLDAN HOMELAND SOLUTIONS

 

 

 

WILLDAN LIGHTING & ELECTRIC, INC.

 

 

 

WILLDAN LIGHTING & ELECTRIC OF CALIFORNIA

 

 

 

WILLDAN LIGHTING & ELECTRIC OF WASHINGTON, INC.

 

 

 

ABACUS RESOURCE MANAGEMENT COMPANY

 

 

 

INTEGRAL ANALYTICS, INC.

 

 

 

NEWCOMB ANDERSON MCCORMICK, INC.

 

 

 

 

 

By

/s/ Thomas D. Brisbin

 

 

Name:   Thomas D. Brisbin

 

 

 

 

 

Title:     Chairman of the Board

 





-1




 

 

 

 

GENESYS ENGINEERING, P.C.

 

 

 

 

 

By

/s/ Rachel Seraspe

 

 

Name:   Rachel Seraspe

 

 

 

 

 

Title:     Vice President

 





-2




 

 

 

 

LIME ENERGY CO.

 

LIME FINANCE, CO.

 

LIME ENERGY SERVICES, CO.

 

ENERPATH INTERNATIONAL HOLDING COMPANY

 

ENERPATH SERVICES, INC.

 

 

 

 

 

By:

/s/ Stacy McLaughlin

 

 

Name:   Stacy McLaughlin

 

 

 

 

 

Title:     Vice President and Treasurer

 





-3




 

 

 

 

Accepted and agreed to.

 

 

BMO HARRIS BANK N.A., as a Lender and as
Administrative Agent

 

 

 

 

 

By

/s/ Maria Wisniewski

 

 

Name

Maria Wisniewski

 

 

Title

Senior Vice President

 

 

 



-4




 

 

 

 

 

“LENDERS”

 

 

 

Bank of America, National Association, as a Lender

 

 

 

 

 

By

/s/ Paige M. Tecca

 

 

Name

Paige M. Tecca

 

 

Title

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 



 




 

 

 

 

 

 

 

 

“LENDERS”

 

 

 

CITIBANK N.A., as a Lender

 

 

 

 

 

By

/s/ Jimmy Mao

 

 

Name

Jimmy Mao

 

 

Title

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 

 

 



 




 

 

 

 

 

 

 

 

 

“LENDERS”

 

 

 

MUFG Union Bank, N.A., as a Lender

 

 

 

 

 

By

/s/ Lance Zediker

 

 

Name

Lance Zediker

 

 

Title

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

 

 

 

 

 

 

 

 

 

 



 




 

 

 

 

 

 

 

“LENDERS”

 

 

 

U.S. Bank National Association, as a Lender

 

 

 

 

 

By

/s/ Andrew Williams

 

 

Name

Andrew Williams

 

 

Title

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

 

 

